Citation Nr: 9914944	
Decision Date: 05/27/99    Archive Date: 06/07/99

DOCKET NO.  96-37 632	)	DATE
	)
	)                                      

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio

THE ISSUES

1.  Entitlement to service connection for acquired 
psychiatric disability, to include post-traumatic stress 
disorder (PTSD).  

2.  Entitlement to service connection for right hip 
disability.

3.  Entitlement to an increased rating for pelvic disability, 
currently rated as 20 percent disabling.

4.  Entitlement to a total rating based on unemployability 
due to service-connected disability (TDIU).

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel


INTRODUCTION

The veteran served on active duty from April 1990 to November 
1991.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  A 
hearing was held before a hearing officer at the RO in March 
1997, and the hearing officer's decision was entered in 
August 1997.  Most recently, a hearing was held before the 
undersigned Member of the Board at the RO in November 1998.  

The first issue listed on the title page will be addressed in 
the decision below.  The final three issues listed on the 
title page will be addressed in a remand appearing at the end 
of the decision.  


FINDING OF FACT

The claim for service connection for acquired psychiatric 
disability, to include PTSD, is not plausible.


CONCLUSION OF LAW

The claim for service connection for acquired psychiatric 
disability, to include PTSD, is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).



REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question to be answered concerning the 
veteran's claim for service connection for acquired 
psychiatric disability, to include PTSD, is whether she has 
presented evidence of a well grounded claim, that is, one 
which is plausible and meritorious on its own or capable of 
substantiation.  38 U.S.C.A. § 5107(a); see Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  If a claimant does not 
submit evidence of a well grounded claim, VA is under no duty 
to assist him or her in developing facts pertinent to such 
claim.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  For the 
reasons set forth below, the Board finds that the veteran has 
not met her burden of submitting evidence to support a belief 
by a reasonable individual that her claim for service 
connection for acquired psychiatric disability, to include 
PTSD, is well grounded.

With respect to her claim for service connection for acquired 
psychiatric disability, to include PTSD, the veteran avers, 
as her essential contention, that she presently has PTSD as a 
direct result of having been raped by a drill sergeant in 
service.  In this regard, in a four page affidavit dated in 
February 1997, she asserts that she had been sent to Fort 
Gordon, Georgia, in mid-June 1990 for "AIT" and that she 
was sexually assaulted there in most likely "July" 1990.  
Specifically, she indicates that she was on "CQ" (Charge of 
Quarters) duty "between midnight and 0100" during what was 
likely "a weekend", probably subsequent to the July 4th 
holiday and that a drill sergeant, one "Sergeant [redacted]", 
was on duty the same night.  She relates that Sergeant [redacted], 
on the pretext of wanting to show her how to exercise with 
weights, lured her "into a back room" where there were 
exercise weights.  Once in the room, she states that Sergeant 
[redacted] got behind her and "wrapped his arms around" her and 
proceeded to fondle her.  He thereafter pushed her to the 
floor and, despite her protests, pulled down her pants and 
underclothing and inserted his penis into her vagina.  She 
indicates "that the sexual intercourse didn't last very 
long" and she is unsure whether Sergeant [redacted] ejaculated.  
She further states that, before they left the room, Sergeant 
[redacted] told her to say nothing about what had happened, 
subsequent to which she "went back on duty....and finished 
[her] duty."  Thereafter, she indicates that she returned to 
her barracks and went to sleep.

She further asserts that, within a week after the rape 
incident, she told her First Sergeant that Sergeant "[redacted] 
[had] hit on" her, though she did not disclose "what 
exactly happened", and indicates that she was advised that 
it would be best for her to remain quiet.  She also indicates 
that she told two service comrades, "[redacted]" and 
"[redacted]", that Sergeant [redacted] "had forced himself 
on" her, though she did not specifically say that he had 
"raped" her.  She also asserts that she subsequently 
advised several service medical corps personnel that she had 
been raped, but that nothing was done.

When hospitalized at a VA facility in February-March 1995, 
the veteran indicated that she had been a victim of sexual 
abuse in service.  The pertinent diagnosis was PTSD.  
Thereafter, when examined by VA in February 1997, the veteran 
related that while doing clerical work at Fort Gordon, 
Georgia, she had been "tricked into a back room by her Drill 
Sergeant" and that such individual thereafter "raped" her.  
The VA examiner noted that psychological testing administered 
the veteran revealed (in at least one instance) 
"malingering", and that the overall testing was 
"inconclusive" regarding a diagnosis of PTSD.  When she was 
re-examined by VA approximately two weeks later, the veteran 
again indicated that her drill sergeant had "raped" her in 
service, though she declined to elaborate on such incident, 
asserting that discussing it made her "angry and 
bother[ed]" her stomach.  The examiner noted that the 
psychological testing administered the veteran several weeks 
earlier by VA "was invalid for PTSD", and the pertinent 
examination diagnosis was bipolar disorder.  

In considering the veteran's claim for service connection for 
PTSD per se, the Board would observe that, even ignoring that 
the veteran is not shown to have PTSD currently, it has 
several reasons to question her credibility relative to the 
above-addressed alleged inservice rape on which she 
predicates her claimed PTSD.  In this regard, the Board notes 
that, in her February 1997 affidavit, the veteran 
specifically states, relative to the alleged 'July' 1990 
rape, that "[a]fter the rape I started bleeding from the 
vagina for about 21 days straight....before it stopped."  
However, even though the veteran's foregoing assertion was 
apparently intended with reference to rape-related bleeding 
versus menstrual bleeding, the Board nevertheless cannot 
overlook that service medical records give no indication that 
the veteran on any occasion presented for gynecological 
treatment in July, August or September 1990.  Moreover, a 
service medical entry bearing on the veteran's presentation 
for gynecological treatment in October 1990 reflects that she 
had "no menses [in] June, July [or] August".  It also bears 
emphasis that, while the veteran indicates in her February 
1997 affidavit that, subsequent to the rape, she advised 
several service medical corps personnel of such incident, a 
lengthy report pertaining to her admission to a service 
facility in March 1991 (on which occasion, to be sure, she 
denied any then current "sexual activity") reflects no 
mention of the same.

Of even greater bearing on the veteran's credibility, 
however, the Board cannot overlook that, in February 1998, 
the RO informed the veteran that it had located '[redacted] 
[redacted]', the former service comrade to whom the veteran (in 
her February 1997 affidavit) indicated she had related that 
Sergeant [redacted] 'had forced himself on' her.  However, 
although the RO invited the veteran to "write a letter to 
her" and forward the same to the RO so that it might "then 
forward [the veteran's] letter to" Ms. [redacted], the veteran, 
in correspondence received at the RO in March 1997, 
specifically advised the RO that "I don't need [redacted] or 
anyone else to say anything".  Inasmuch as the veteran is 
neither shown nor does she allege having been engaged in 
combat, it therefore becomes (since the alleged stressor did 
not involve combat) incumbent on her to provide "credible 
supporting evidence" from any source, such as a former 
service comrade, demonstrating that that her lone asserted 
stressor (i.e., the inservice rape) in fact occurred.  See 
Cohen v. Brown, 10 Vet. App. 128 (1997).  The veteran has not 
satisfied such requirement and, in fact, as noted above, 
declined the RO's invitation to contact Ms. [redacted] for such 
verification purpose.  Further, in view of the veteran's 
additional rejoinder in her above-cited correspondence that 
she did not need 'anyone else to say anything' with reference 
to the alleged inservice rape, the Board can only infer that 
it would be wholly futile to extend any further opportunity 
to the veteran to procure a statement from others to verify 
that the alleged inservice rape occurred.  Finally, the Board 
would respectfully point out that, even though the VA 
examiner in February 1997 was on the opinion that the 
inservice rape alleged by the veteran "very likely" 
occurred, his view in that regard, resting solely on the 
veteran's assertion of the same, is insufficient to establish 
that such stressor in fact occurred.  See Moreau v. Brown, 9 
Vet. App. 389 (1996).  

Given the analysis advanced above, then, the only asserted 
stressor (i.e., sexual trauma) alleged by the veteran on the 
lone occasion on which she has been assessed as having PTSD 
(i.e., when hospitalized by VA in February-March 1995) has 
not been verified.  Further, the veteran is not shown to have 
PTSD presently.  Either of the foregoing considerations, in 
accordance with Cohen, supra, is sufficient in itself to 
render implausible the veteran's related claim for service 
connection for PTSD. Given such observation, and inasmuch as 
there is no evidence relating the veteran's lone currently 
shown acquired psychiatric disability, bipolar disorder, to 
service, the Board is constrained to conclude that a 
plausible claim for service connection for acquired 
psychiatric disability, to include PTSD, is not presented.  
Accordingly, such claim is not well grounded.  38 U.S.C.A. 
§ 5107(a).  

In addition, although the Board has considered and disposed 
of the veteran's foregoing claim for service connection on a 
ground different from that of the RO, the veteran has not 
been prejudiced by the Board's decision.  This is because, in 
assuming that such claim was well grounded, the RO accorded 
the veteran greater consideration than this claim in fact 
warranted under the circumstances.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).  To remand this case to the RO for 
consideration of the issue of whether this claim is well 
grounded would be pointless and, in light of the law cited 
above, would not result in a determination favorable to the 
veteran.  VA O.G.C. Prec. Op. 16-92, 57 Fed. Reg. 49, 747 
(1992).  

Finally, as pertinent to the veteran's claim for service 
connection for acquired psychiatric disability, including 
PTSD, the Board is of the opinion that its discussion above 
bearing on such issue is sufficient to inform the veteran of 
the elements necessary to complete her application for a 
claim for service connection relative to such disability.  
See Robinette v. Brown, 8 Vet. App. 69 (1995).


ORDER

Evidence of a well grounded claim not having been submitted, 
the appeal for service connection for acquired psychiatric 
disability, to include PTSD, is denied.


REMAND

Concerning the veteran's claim for service connection for 
right hip disability as well as her claim for an increased 
rating for her service-connected pelvic disability, she 
testified at her November 1998 personal hearing that she was 
then receiving treatment for her right "hip" and "pelvic" 
condition at the Wade Park and Brecksville VA Medical Centers 
in Cleveland, Ohio.  However, the record reflects that any 
clinical reports which may have been prepared in conjunction 
with the related treatment rendered the veteran at either of 
the foregoing VA facilities since January 1997 have not been 
procured by the RO.  There is also some indication, based on 
the veteran's testimony at her most recent hearing, that she 
may have in her possession a VA clinical report which bears 
on a secondary relationship between present right hip 
disablement and her service-connected pelvic disability.  
Further development pertaining to the latter two concerns is, 
therefore, specified below.  

The Board is also of the view, relative to the veteran's 
service-connected pelvic disability, that an updated VA 
examination, as specified in greater detail below and to 
include pertinent opinion (in accordance with Beaty v. Brown, 
6 Vet. App. 532 (1994)) bearing on the veteran's TDIU claim, 
would be helpful before further appellate action is 
undertaken.  

Accordingly, the case is remanded for the following:

1.  The RO should contact the veteran and 
request her to (1) submit to the RO any 
clinical records which she may presently 
have in her possession bearing on 
treatment rendered her by VA in response 
to her right hip or service-connected 
pelvic disability; and (2) identify the 
names, addresses and approximate dates of 
treatment relating to any non-VA health 
care provider(s) who may possess 
evidence, not currently of record, which 
she feels may be helpful to her appeal 
relative to any of the final three issues 
listed on the title page.  Thereafter, in 
light of the response received and after 
obtaining any necessary authorization, 
the RO should take appropriate action to 
obtain copies of any clinical records 
indicated.  In any event, the RO should 
obtain copies of all records reflecting 
inpatient and outpatient treatment 
rendered the veteran since March 1995 and 
January 1997, respectively, at the Wade 
Park and Brecksville VA Medical Centers 
in Cleveland, Ohio.

2.  Thereafter, the RO should arrange for 
the veteran to undergo a VA examination 
by a board certified orthopedist, if 
available, to determine the current 
severity of her service-connected pelvic 
disability.  In addition, findings 
bearing on the extent of any ascertained 
weakness concerning the pelvis as well as 
hip and knee range of motion and any 
accompanying pain, to specifically 
include any functional loss due to pain, 
are essential, and the examiner should 
also note whether the clinical evidence 
is consistent with the severity of any 
pain reported by the veteran.  In 
addition, the examiner should comment 
generally as to what extent the veteran's 
service-connected pelvic disability 
impacts her ability to engage in more 
than marginal employment.  Any special 
diagnostic studies deemed necessary 
should be performed, and the claims 
folder must be made available to the 
examiner for review prior to the 
examination.  The rationale for all 
opinions expressed should be fully 
explained.  

3.  The RO should then review the report 
pertaining to the VA examination 
performed in response to the previous 
numerical directive to ascertain whether 
such examination is in compliance with 
the Board's examination instructions.  

4.  Then, after undertaking any 
development deemed necessary in addition 
to that specified above, the RO should 
readjudicate each of the final three 
issues listed on the title page.  

5.  If any remaining benefit sought on 
appeal is not granted to the veteran's 
satisfaction, or if she expresses 
disagreement pertaining to any other 
matter, both she and her representative 
should be provided with an appropriate 
Supplemental Statement of the Case.  The 
veteran should be provided appropriate 
notice of the requirements to perfect an 
appeal with respect to any issue(s) 
addressed therein which does not appear 
on the title page of this decision.  


Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no


conclusions, either legal or factual, as to any ultimate 
outcome warranted.  No action is required of the veteran 
until she is otherwise notified.  


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals




 

